SUMMARY ORDER
Plaintiff-Appellant Ajmal Mehdi (“plaintiff’), pro se, appeals the judgment of the District Court granting summary judgment to the Government and dismissing plaintiffs claim for negligent infliction of emotional distress brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2679. We assume the parties’ familiarity with the underlying facts, proceedings below, and specification of issues on appeal.
We review de novo an order granting summary judgment and ask whether a district court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See, e.g., Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party *36against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (quotation marks omitted). However, “conclusory statements or mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir.2002).
Following de novo review of the record, we affirm the judgment of the District Court for substantially the same reasons stated in its thorough and well-reasoned opinion, see Order, Mehdi v. United States, Docket No. 08-cv-1531 (D. Conn. June 24, 2010). Plaintiff failed to present any evidence beyond mere conclusory statements to suggest that the Government acted unreasonably or created a foreseeable risk of causing plaintiff severe emotional distress.

CONCLUSION

We have considered plaintiffs other arguments on appeal and have found them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.